Citation Nr: 0211556	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a keloid 
chest scar.

[The issue of entitlement to a rating in excess of 20 percent 
for a keloid chest scar from August 30, 2002, will be the 
subject of a later Board of Veterans' Appeals (Board) 
decision.]


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to May 1968, and from October 1970 to November 
1972.  This case is before the Board from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California which denied the 
benefit sought.  The Board notes that while keloid scars of 
the left and right forearms are also service-connected, in 
his substantive appeal the veteran limited his appeal to the 
chest scar.  

The Board is undertaking additional development on the issue 
of an increased rating for a keloid chest scar since August 
30, 2002, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDING OF FACT

The veteran's keloid chest scar is reasonably shown to be 
moderate, disfiguring, in addition to being manifested by 
tenderness.  


CONCLUSION OF LAW

A 20 percent rating is warranted for the veteran's  chest 
keloid scar based on a formulation of 10 percent for 
disfigurement and 10 percent for the scar being tender.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
and 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (in effect 
prior to and after August 30, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, with respect to the 
issue considered here, all pertinent mandates of the VCAA and 
implementing regulations have been satisfied.  Well-
groundedness is not an issue.  The veteran was notified in 
the June 1999 rating decision and in the statement of the 
case of the reasons for the rating assigned.  A supplemental 
statement of the case in August 2000 again informed him of 
the reasons for the 10 percent rating assigned.  In a letter 
in March 2001, he was informed of pertinent provisions of the 
VCAA.  The RO has completely developed the record, obtaining 
treatment records and arranging for VA examination.  The 
veteran has not indicated that there are any pertinent 
medical records which have not been obtained by VA.  No 
further notice or assistance to the veteran in the 
development of his claim is warranted.

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand would 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran's skin disability is rated 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under this 
Code, a 10 percent evaluation is warranted for superficial, 
scars which are tender and painful on objective 
demonstration.  This is the maximum rating assignable 
pursuant to this code.

Other diagnostic codes under 38 C.F.R. § 4.118 are also 
potentially applicable to this issue, to include Code 7803 
which provides that a 10 percent maximum rating is warranted 
for superficial, poorly nourished scars with repeated 
ulceration.  Scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.  Code 7805.  

Under Code 7800, disfiguring scars of the head, face, or 
neck, where slight, are rated as 0 percent disabling.  Where 
the scar is moderate, disfiguring, a 10 percent rating is 
warranted.  Where there is severe scarring, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, a 30 percent rating is to be assigned.  
The highest rating under this code, 50 percent, is warranted 
where the scar results in complete or exceptionally repugnant 
deformity of one side of the face, or with marked or 
repugnant bilateral disfigurement.
Regulations governing the evaluation of skin disorders were 
recently amended (effective August 30, 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Factual Background

Service medical records show that the veteran was seen on 
consultation for evaluation of a keloid scar which formed at 
the site of a chest wound in 1972.  Postservice, VA medical 
treatment records have shown manifestations including 
complaints of pain and tenderness in the area of the 
veteran's keloid chest scar, denial of either swelling or 
drainage, and the use of injection therapy for treatment.  
The veteran asserts that the injections do not reduce the 
pain.  

On VA examination in January 2000, the veteran complained of 
"excruciating" pain at his chest keloid scar, with the pain 
being worse with the application of pressure and touching.  
Injections did not alleviate the pain.  Examination revealed 
a large, 10 by 45 centimeter, keloid chest scar.  The scar 
was somewhat irregular, not elevated and dark in color.  No 
underlying soft tissue loss was found.  No evidence of 
limited function, ulceration, breakdown, inflammation, 
adherence or edema was shown.  Objective evidence of 
disfigurement and hypersensitivity, even to light touch was 
noted.  A photograph of the scar is associated with the 
examination report.  Keloid scars on the anterior chest was 
diagnosed.

A June 2000 VA dermatology outpatient treatment record 
reveals that the veteran was seen for follow-up treatment for 
keloid over his sternum.  He complained of increased itching.  
Mild erythema was noted over the neck/chest just above the 
keloid.  Contact irritant dermatitis and keloids were 
diagnosed.  Topical ointment and injection with Lidocaine 
were recommended.  

Analysis

At the outset, it is noteworthy that from August 30, 2002, 
the veteran is entitled to a rating under the new rating 
criteria which became effective on that date if such criteria 
are more favorable.  The Board is undertaking development to 
enable such determination, and that matter will be addressed 
in a later decision.  

Considering the rating under criteria in effect prior to 
August 30, 2002, the Board notes that there is no question 
that the keloid chest scar is tender.  Thus, it may be rated 
10 percent, but no higher, under Code 7804.  If the scar has 
other symptoms, or cases impairment, clear and distinct from 
the pain/tenderness, and such symptoms or impairment are not 
encompassed under Code 7804, the veteran is entitled to a 
separate rating under a code recognizing the other 
symptoms/impairment, so long as the same symptoms/impairment 
is not compensated in duplicate.  38 C.F.R. § 4.14.

In that regard, the Board notes that the keloid chest scar 
has not been shown to impair any function.  Consequently, a 
separate rating on that basis, under Code 7805, is not 
warranted.  However, there remains Code 7800, which provides 
for ratings of head, neck, or face scars based on 
disfigurement.  While the veteran's chest scar by definition 
is not on the head, face, or neck, erythema associated with 
the scar was noted at the neck.  Furthermore, the scar is 
large and unsightly.  Although from viewing the claims file 
associated photographs of the scar it appears that the scar 
would be covered in cooler weather, it likely may be exposed 
with an open shirt collar, in which case, it would also be 
disfiguring.  

In view of the foregoing, the Board finds that the scar may 
reasonably be described as moderate, disfiguring (and 
affecting an area contemplated under Code 7800) in addition 
to tender, warranting a separate 10 percent rating.  The scar 
is not severe insofar as it affects the head, face, neck; 
hence a separate rating in excess of 10 percent is not 
warranted.  Accordingly, a 20 percent rating for the chest 
keloid scar based on a formulation of 10 percent for the scar 
being tender and 10 percent for disfigurement is warranted.  
ORDER

A 20 percent rating for a chest keloid scar is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

